Citation Nr: 1516796	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  12-15 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a 
February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of this matter has since been transferred to the RO in Wichita, Kansas.

Evidence has been received subsequent to the final consideration of the claims by the RO, but the Veteran's representative waived RO consideration of that evidence in a March 2015 submission.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).

The February 2010 rating decision on appeal and the subsequent May 2012 statement of the case addressed five issues, including service connection claims for shin splints, bipolar disorder, and diabetes mellitus.  In his VA Form 9, the Veteran explicitly indicated that he wished to limit his appeal to entitlement to service connection for PTSD, anxiety, and depression, which claims were all previously denied in a May 2006 rating decision.  The Board finds that the Veteran expressed a clear intent to limit his claims.  See, e.g., 38 C.F.R. § 20.202; see also AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit his appeal to particular issues if he expresses a clear intent to do so).  Accordingly, the Board has recharacterized the claims as indicated above and will not address the shin splints and diabetes mellitus claims.  See also September 2014 Appellant's Brief (characterizing the issues on appeal as involving two claims to reopen, one for PTSD and the other for depression and anxiety).  With respect to bipolar disorder, the Board will address that condition in the context of the Veteran's request to reopen his claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD despite the Veteran's characterization of his current acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In May 2006 rating decision, the RO denied service connection for anxiety and depression and for PTSD.  The Veteran did not file a Notice of Disagreement, submit any additional evidence within one year of that rating decision, or take any further steps to appeal that determination.

2.  Evidence received since the May 2006 rating decision with respect to the Veteran's claim of entitlement to service connection for PTSD does not show or even suggest that the Veteran's in-service stressors meet the criteria for a diagnosis of PTSD pursuant to the DSM-IV or that any diagnosed PTSD is the result of his military service.

3.  Evidence received since the May 2006 rating decision with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD does not show or even suggest that the Veteran's acquired psychiatric disability is the result of his military service.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision denying the Veteran's claim of service connection for an acquired psychiatric disability is final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria for reopening the claim of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for reopening the claim of service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran originally filed a claim of entitlement to service connection for "a psychiatric condition (anxiety, depression, ptsd)" in November 2004.  The RO in St. Paul, Minnesota, denied that claim in May 2006.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the May 2006 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran seeks service connection for PTSD and for an acquired psychiatric disorder (claimed as depression and anxiety).  Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also 38 C.F.R. § 3.304(f) (requiring evidence both of an in-service stressor and "a link, established by medical evidence, between current symptoms and an in-service stressor").  For VA compensation purposes, the diagnosis of a mental disorder must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, fourth edition (DSM-IV).  38 C.F.R. § 4.125(a).

PTSD

The Veteran has alleged that his currently diagnosed PTSD is causally related to "a number of potential stressors."  See June 2012 Veteran Statement.  These current allegations are similar to those he put forth in pursuing the claim finally denied by the RO in May 2006.  See November 2004 Veteran Statement (informal claim discussing stressors); November 2005 VA Examination (discussing stressors including (1) witnessing two plane crashes, (2) involved in investigating hanging death of fellow service member; (3) involved in legal proceedings relating to killing of one service member by another; and (4) involved in investigations of killings of civilians by service members including one woman who was dismembered and another who was strangled).  The stressors identified by the Veteran in his June 2012 statement are identical to the stressors he listed in his November 2004 statement and that he related to the November 2005 VA examiner, although he has provided some additional details (e.g. graphically describing the appearance of the service member that hanged himself).  

The Board finds that the Veteran's elaboration of the details of the events does not constitute new and material evidence in the circumstances of this case because the November 2005 VA examiner had the opportunity to directly question the Veteran regarding all relevant, potentially significant details regarding his in-service experiences.  Accord Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998) (additional lay statements may constitute new and material evidence where it provides a more complete picture of the circumstances surrounding the origin of the claimed disability).  The Veteran's statements are not new evidence because they are cumulative and redundant of the evidence already of record when the May 2006 rating decision was issued.

The Veteran should understand that the obstacle to his claim is not whether the RO or the Board believes these events happened.  For purposes of determining whether to reopen the Veteran's claim, the Board assumes his reports of these in-service events are true.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (VA must presume that newly submitted evidence is credible in the context of deciding to reopen); see also Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005) (discussing heightened duties where service records may be missing).  It is not a matter of believing his account of his in-service experiences.  Rather, in order to reopen this matter, the Board needs new and material evidence.  As discussed above, to be new, the evidence must relate to an unestablished fact necessary to substantiate the claim and raise a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Veteran's claims were denied in May 2006 because there was not medical evidence establishing that the in-service events as described by the Veteran met the criteria for a PTSD stressor.  See May 2006 Rating Decision; see also November 2005 VA Examination (crediting the Veteran's description of in-service events but finding those events did not meet the criteria for a PTSD stressor).

The Veteran's own statements that there is a causal link, even if credited, are merely cumulative and redundant of the evidence before the RO when it issued the May 2006 rating decision denying his claims.  Those statements also are not new and material evidence sufficient to reopen his claim.

The request to reopen will be denied because the Veteran has not submitted any new evidence that relates to any unestablished fact necessary to substantiate his PTSD claim.  Specifically, there is no medical evidence tending to establish that, contrary to the November 2005 VA examiner's opinion, the in-service events do satisfy the DSM-IV stressor criteria necessary for a diagnosis of PTSD and link those in-service events to his current psychiatric symptoms.  See 38 C.F.R. § 3.304(f) (requiring evidence both of an in-service stressor and "a link, established by medical evidence, between current symptoms and an in-service stressor").  

In making this determination, the Board notes that there are more recent VA treatment records that include a diagnosis of PTSD.  See, e.g., August 2013 VA Progress Note (listing for Axis I both "mood disorder NOS" and "PTSD"); but see August 2013 VA Interward Transfer Note ("Transfer diagnosis:  Depression/bipolar disorder"); August 2013 VA Psychology Group Counseling Note ("Diagnosis:  Depression, Anxiety Disorder").  The VA treatment records, viewed as a whole, indicate that the PTSD diagnoses are, primarily, based on history as told to the mental health professionals by the Veteran.  See, e.g., October 2011 VA Progress Notes ("[P]atient states he has PTSD...Has not voiced PTSD [symptoms] to this author at our interactions."); July 2009 VA Progress Notes (evaluating Veteran for PTSD at his request but diagnosing depression and substance abuse).  But, where the records may indicate a contemporary diagnosis, they contain no explanation for the diagnosis, including what, if any, stressors caused the PTSD.  Given that these records simply list a diagnosis, the Board finds that they are cumulative and redundant to VA treatment records prior to May 2006 that also listed PTSD as a diagnosis.  In addition, they provide no probative value tending to establish that the Veteran's in-service stressors, as opposed to some more recent stressor, caused any of his current acquired psychiatric disorders.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (probative value comes from reasoning of an opinion); 38 C.F.R. § 3.304(f) (requiring medical evidence of a link between in-service stressor and currently symptoms of PTSD).  

The Board also notes that the more thorough examinations contained in the post-2006 treatment records do not include a diagnosis of PTSD.  Instead, the detailed and factually supported diagnoses are, generally, depression, possible bipolar disorder, alcohol dependence, cocaine dependence, and cannabis abuse.  See September 2013 VA Progress Note (documenting VA psychiatrist's extensive examination and well-supported diagnoses, including only "Chart history of [PTSD]").  This further supports the Board's determination that the VA treatment records, to the extent they occasionally list a diagnosis of PTSD, do not contain new and material evidence tending to establish that the Veteran has PTSD according to the DSM-IV criteria that was caused by his in-service stressors.  See Shade v. Shinseki, 24 Vet.App. 110, 123-24 (2010) (Lance, J., concurring) (noting that the standard to reopen and the standard to provide a medical examination under 38 U.S.C. § 5103A(d) are the same where the determinative issue is medical in nature).

In short, the determination of whether one or more of the Veteran's in-service stressors meet the DSM-IV criteria for PTSD and caused his current acquired psychiatric disorder claimed as PTSD is a clinical determination for a mental health professional.  Cohen v. Brown, 10 Vet.App. 128, 138-39 (1997); 38 C.F.R. §§ 3.304(f) and 4.125(a).  The record contains no new and material evidence on that medical issue and no new and material evidence that would warrant an examination for the purpose of determining etiology.  Viewed together, the new and the old evidence fail to indicate a causal nexus between the Veteran's current psychiatric symptoms, including those he attributes to PTSD, and in-service stressors sufficient to meet the criteria for a diagnosis of PTSD according to DSM-IV.  See, e.g., November 2005 VA Examination (finding no link and no diagnosis of PTSD); September 2013 VA Progress Notes (documenting thorough psychiatric evaluation but not diagnosing PTSD); October 2011 VA Progress Notes (same); July 2009 VA Progress Notes (same).

The Board notes that the Veteran has not provided any new and material evidence supporting an alternate theory of entitlement to service connection for PTSD including, particularly, the situations discussed in 38 C.F.R. § 3.304(f)(1)-(5).  There is no indication, and the Veteran not claimed, that he was diagnosed with PTSD during his service, that he engaged in combat, that he experienced fear of hostile military or terrorist activity, that he was ever a prisoner-of-war, or that his PTSD is based on an in-service personal assault.  Therefore, the missing link remains a causal nexus between an in-service stressor sufficient to support a PTSD diagnosis under DSM-IV and the current symptoms.

Because the Board finds there is no new and material evidence in support of the claim of entitlement to service connection for PTSD, the Board will deny the request to reopen.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Gilbert, 1 Vet. App. 49, 53-56; Shade, 24 Vet. App. at 113.

An Acquired Psychiatric Disorder Other Than PTSD

The May 2006 rating decision denied the Veteran's claim of entitlement to service connection for anxiety and depression on the basis that the evidence did not show a causal nexus between the Veteran's diagnosed depression and his active service.  Since that denial, the Veteran has not explained his theory of service connection for depression, other than generalized allegations, and has not submitted any new medical evidence directly addressing the etiology of his current depression.  During the course of pursuing this claim, the Veteran has alleged that his current acquired psychiatric disorder is related to several in-service events (elsewhere referred to as PTSD stressors).

As with the PTSD claim, the Veteran's request to reopen his more generalized claims of entitlement to service connection for an acquired psychiatric disorder other than PTSD is supported by his assertions regarding in-service events and VA treatment records that diagnose various other conditions, including depression, "rule out" bipolar disorder, alcohol dependence, cocaine dependence, and cannabis abuse.  See September 2013 VA Progress Note (documenting VA psychiatrist's extensive examination and well-supported diagnoses, including "Chart history of substance abuse-induced mood disorder - resolved").  The Board is required to consider the claim in the context of all pertinent diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Board notes that the Veteran may not be service-connected for substance abuse disorders as primary disabilities.  See Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001) (interpreting 38 U.S.C. § 1110 as precluding service connection for drug and alcohol abuse as primary disabilities and precluding service connection for disabilities secondary to drug and alcohol abuse).  The Veteran has not alleged, and the evidence is against any claim, that his substance abuse conditions were caused by a service-connected condition.  In fact, he is not service-connected for any condition.  Similarly, the Board need not consider the diagnosis of substance abuse-induced mood disorder because, by definition, that condition is secondary to substance abuse and may not be service connected.  Id.

With respect to the remaining diagnoses which have support in the record, including depression, bipolar disorder, and anxiety disorder, the Veteran's newly submitted evidence is not "new and material" in that the evidence, even when old and new evidence is viewed together, does not indicate that his current psychiatric symptoms may be associated with the alleged in-service events.   As discussed, the Veteran's claims were denied in May 2006 because there was not medical evidence establishing a causal nexus between those events and the Veteran's diagnosed depression.  See May 2006 Rating Decision.  

Like the Board discussed in connection with the PTSD claim, the Veteran's more vivid descriptions of in-service events do not constitute new and material evidence.  The events themselves were credited by the VA examiner who evaluated the Veteran in connection with the May 2006 rating decision.  See November 2005 VA Examination (crediting the Veteran's description of in-service events, but finding that the Veteran's psychiatric symptoms and associated disorder were not caused by those in-service); see also Justus, 3 Vet. App. at 513.  Therefore, the Board finds that the additional description of those events and the Veteran's assurances that they actually occurred do not constitute new and material evidence in the circumstances of this case.  The Board credits the Veteran's testimony, but finds that it does not, by itself or when all of the evidence (old and new) is evaluated, raise a reasonable possibility of substantiating the Veteran's claim.

The medical evidence of record is wholly against finding that the Veteran's psychiatric symptoms are due to in-service events or injuries.  The Board has already discussed the November 2005 VA examination, but will note again that the examiner explicitly linked the Veteran's depression to post-service stressors, including substance abuse, financial problems, and work instability.  Similarly, the more recent treatment records also indicate that the Veteran's substance abuse, social stressors, financial difficulties, medical problems (including pain) and other post-service factors have caused his current psychiatric symptoms.  See, e.g., September 2013 VA Progress Notes; October 2011 VA Progress Notes (attributing depression to polysubstance abuse/dependence).  The VA treatment records associated with the claims file since the May 2006 rating decision do not indicate that the Veteran's current acquired psychiatric disorders are associated with any in-service events.  Instead, every explicit opinion on the subject relates those disorders to post-service stressors and the Veteran's substance abuse.  Similarly, the mental health records that do not explicitly offer an opinion on the issue do not indicate any association of his acquired psychiatric disorders with his service, but instead suggest that more recent troubles, including substance abuse, have caused his current acquired psychiatric disorder.

This lay Veteran is not competent to provide an etiological opinion with respect to his current acquired psychiatric disorder(s), particularly given the long-delay in diagnosis and treatment, substance abuse, and more recent stressors.  In any case, the RO considered his allegations of a connection when it issued the now-final May 2006 rating decision which denied his claim.  His reassertion of a causal nexus is neither new nor material evidence that warrants reopening his claim.

In short, the evidence received since the May 2006 rating decision is not new and material, because it does not raise a reasonable possibility of substantiating the Veteran's claim, particularly with respect to the nexus element.  A VA examination would not be warranted by the evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006); 38 U.S.C. § 5103A(d)(2).

The Veteran has not submitted and the record does not contain new and material evidence on the claim of entitlement to service connection for an acquired psychiatric disability other than PTSD, therefore the claim to reopen is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Gilbert, 1 Vet. App. 49, 53-56.

III.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the instant case, notice was provided to the Veteran in August 2009 and October 2009 prior to the initial adjudication, in February 2010, of his request to reopen his claim of entitlement to service connection for PTSD and for an acquired psychiatric disorder other than PTSD.  This and subsequent notice letters informed him of the assistance VA would provide and the elements of his claims, including the particular legal and evidentiary requirements relating to claims to reopen based on new and material evidence.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's available service treatment records, VA treatment records, lay statements, and general medical evidence provided by the Veteran.  

To the extent VA was unable to obtain all of the Veteran's service treatment records, VA made reasonable efforts to obtain those records and determined that further efforts to obtain the records would be futile.  See October 2009 Formal Finding of Unavailability (documenting efforts to obtain the records and responses received).  When a Veteran's service records are unavailable through no fault of his own, VA has heightened duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).  Also, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how service treatment records are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  The Veteran was so notified.  See, e.g., October 2009 Formal Finding of Unavailability (sent to the Veteran).  The Veteran has not identified any other records relevant to the claims being decided here.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran has not been afforded any VA examinations relating to his alleged acquired psychiatric disorders in connection with his claim to reopen.  However, no examinations with respect to these claims were required because, as discussed more fully above, the evidence does not indicate that the Veteran has a current acquired psychiatric disorder (whether PTSD, depression, or otherwise), or symptoms thereof, that may be associated with his service.  38 U.S.C.A. § 5103A(d); See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

The request to reopen the previously denied claim of entitlement to service connection for PTSD is denied.

The request to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


